 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDMacy'sCaliforniaandFreight,Construction,General Drivers, Warehousemen&Helpers Local287, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Ameri-ca. Case 20-CA-5366June 15, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn January 28, 1970, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, theRespondent and GeneralCounsel filed exceptions to the Trial Examiner'sDecision with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Macy's California, SanJose and Palo Alto, California, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.Member Brown, dissenting:The issue posed by the complaint herein iswhether Respondent acted unlawfully in withdraw-ing supper money from bargaining unit employees.Respondent's defense is that the supper moneybenefit was eliminated as a store policy and there-fore permitted by its contract with the Union whichprovides: "No benefits or privileges offered by theEmployer as a store policy shall be taken away ex-cept as they are generally modified or abolishedfrom the store's policy." My colleagues find thatsupper money was not eliminated as a store policywithin the meaning of the contract and thus therewas no contractual sanction for Respondent's ac-tion, which is held violative of Section 8(a)(5).Clearly, this case simply concerns a dispute overthe interpretation and application of the parties'contract. The contract itself contains grievance-ar-bitrationmachinery devised by the parties forresolving such disputes. My view is that responsiblecollective bargaining entails an obligation on theparties to abide by their agreement with respect tomatters which have been affirmatively regulatedthrough the collective-bargaining process.' Con-sistent with the position I have taken in these cases,Iwould not now consider this case on the merits.'See my separate opinions inLeRoyMachineCo, Inc, 147 NLRB 1431,Thor Pouer Tool Company,148 NLRB 1379,Gravenslund Operating Com-pan) d/bla Washington Hardxare and Furniture Co,168 NLRB 513183 NLRB No 47-T-6TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGEH.O'BRIEN,TrialExaminer:OnNovember 18, 1969, a hearing was held in theabove-entitled matter in San Francisco, California.The complaint, issued September 9, 1969, is basedon a charge filed by Freight, Construction, GeneralDrivers,Warehousemen & Helpers Local 287, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, hereincalled the Union, on January 9, 1969, and allegesviolations of Section 8(a)(1) and (5) of the Na-tional Labor Relations Act by Macy's California,herein called Respondent. Upon the entire recordin this proceeding, including my observation of thewitnessesand after due consideration of theposthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMacy's California division embraces 12 retail de-partment stores and 2 warehouses and has over8,000 employees. Its business meets the Board's ju-risdictional standard for retail enterprises. Its em-ployees at the downtown San Francisco store arerepresented by 29 different unions. Local unions oftheInternationalBrotherhoodofTeamstersrepresent some employees at 10 of Respondent'sstores.Warehousemen at Respondent's Valley Fairstore, San Jose, California, and Respondent's Stan-ford store, Palo Alto, California, are represented ina single unit, under separate identical contracts, by183 NLRB No. 47 MACY'S CALIFORNIA385the Union.There are three warehousemen at eachstore.One or two employees at each store arerepresented by AmalgamatedClothingWorkers,AFL-CIO,one or two employees at each store arerepresented by International Union of OperatingEngineers,AFL-CIO,and the remainderof the 575to 600 employees at San Jose and the425 to 450employees at Palo Alto are unrepresented. Thisproceeding affects only the six warehousemen atSan Jose andPalo Alto.II.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe sole issue in the case is whether Respondent,by ceasingon January 6, 1969, to pay "suppermoney"towarehousemenrepresentedby theUnion, instituted a "unilateral change in terms andconditionsof employment" and therebyrefused tobargainwiththeUnioninviolation of Section8(a)(5) of the Act.B. Sequenceof EventsRespondent has had a contract with the Unioncovering its San Jose warehousemen since the storeopened in 1956 and a separate but identical con-tract with the same Union covering its Palo Altowarehousemen since the store opened in 1961.Neither contract has ever contained any specificreference to "supper money." The current con-tracts(and presumably prior contracts)do containthe following provision:Section9.StorePolicy.No benefits orprivileges offered by the Employer as a storepolicy shall be taken away except as they aregenerallymodified or abolished from thestore's policy.As a policy which antedated 1956, and whichwas applied at all its stores Respondent paid"supper money" to each regular employee scheduledto work 8 hours or more when his scheduled work-time extended past 6:30 p.m. This policy was ap-plied to the San Jose store when it opened in 1956and to the Palo Alto store when it opened in 1961.During the calendar year 1968 it was applied at allstoreswith the exception of those at Stockton,California,Monterey, California, and a recentlypurchased store in Daly City, California. An em-ployee meeting these qualifications wouldpresenthimself at the cashier'swindow, sign a list andreceive $1.50 in cash. The only employees regularlymeeting these qualifications in San Jose and PaloAlto stores were about 40 to 50 salesmen in the"big ticket"departments(furniture,appliances,rugs,TV, cosmetics)and the 6 warehousemen.Two warehousemen at each store were scheduledto work the hours 9 a.m. to 5:45 p.m. and one wasscheduled to work 11:30 a.m. to 8 p.m. Since shiftswere and are rotated each warehouseman receivedsupper money on only one-third of his workingdays.Negotiations for new contracts to succeed thoseexpiring June 1, 1967, were commenced in April orMay 1967 and concluded October 27, 1967. TheSan Jose warehousemen were represented by Busi-nessAgent Reginald Bravo and the Palo Altowarehousemenwere represented by BusinessRepresentativeAshton Spottswood. These wereassisted by their superior,Fred Hofmann,secretary-treasureroftheUnion.Respondentwasrepresented by G. Luther Weibel, senior vice pres-ident, personnel, assisted by the managers of twostores.Concurrentlywith these negotiations, otherlocalsof the Teamsters Union negotiated withRespondent for certain employees of its downtownSan Francisco store,and with other departmentstores in San Francisco. These negotiations resultedin two patterns.Respondent and Emporium signedcontracts for their downtown stores granting wageincreases of 25 cents the first year,25 cents thesecond year,and 25 cents the third year. Otherdowntown department stores signed contractsproviding for a 25-cent increase the first year, 20cents the second year,and 20 cents the third year.Respondent offered the Union the 25, 20,20 for-mula, andthe Union held out for 25, 25, 25. Therewas only one other substantial point of difference.TheUnion insisted that there should be awarehouseman on the dock during all hours whenthe stores were open.The two store managers in-sisted that there wasno work fora warehousemanduring the hours from 8 p.m. to 9:30 p.m.and thatacquiescence in the Union'sdemand would onlyresult in unnecessary and unwarranted expense. Ata meeting in early October Respondent capitulatedto the Union'swage demand.The dispute overhours was not resolved.Under date of October 13 Weibel transmittedtwo communications to Hofmann. With referenceto the San Jose store,Weibel wrote:Enclosed are original and three signed copiesof the contract for Macy's Valley Fair. We be-lievewe have made all the necessary cor-rections in accordance with our recent negotia-tions.Please sign the original and one copy ofthe contract and return to me so that we canmake retroactive payment as soon as possible.It is understood and agreedthat the Valley Fairstorewillkeep the warehouse dock openedand manned when the store is open for busi-ness.We look forward to working harmoniouslywith yourunion duringthe term of this con-tract. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDWith reference to the Palo Alto store, Weibelwrote:Enclosed are original and three signed copies ofthe contract for Macy's Stanford. We believewe have made all the necessary corrections inaccordance with our recent negotiations.Please sign the original and one copy of thecontract and return to me so that we can makeretroactive payment as soon as possible.We look forward to working harmoniouslywith your union during the term of this con-tract.When these communications came to the atten-tionof Spottswood he telephoned Weibel andrequested a further meeting stating, "We wanted aman on duty at the Stanford operation as well as wedid at Valley Fair." The meeting was held October27, 1967, in the union office. Respondent wasrepresented by Vice President Weibel, San JoseManager Weymer and Palo Alto Manager Jones.The Union was represented by Secretary-TreasurerHofmann, San Jose Representative Bravo, and PaloAlto Representative Spottswood. Spottswood ar-gued that he could not live with his men if theirbrothers at San Jose were to receive preferredtreatment.Under the union contracts, all hoursworked after 6 p.m. were paid at time and a half.Thus under the proposals in Weibel's October 13letters the late shift warehouseman at San Josewould be paid for 4-1/2 hours at straight time and3-1/2 hours at the overtime rate, while Palo Altowarehousemen on the late shift would be paid 6hours at straight time and 2 hours at the overtimerate.Over the voiced opposition of Jones, Weibelcapitulated and acceded to Spottswood's demand.In the course of the discussion Weibel announcedthatRespondent was abandoning the practice ofpaying supper money. Jones, on direct examinationby counsel for Respondent, testified:Mr. Weibel also brought up the fact that hehad an issue or point that he wanted to make,in the very near future we would beeliminatingdinner money from our stores and at that timewe wanted to go on record to eliminate it forthe Teamsters as well.Q.What, if anything, did the Teamsterrepresentatives say to that?A. Really no discussion. I think Mr. Hof-mann was the only one that mentioned, well,he could see nothing wrong with that as long asitwasn't just penalizing the Teamsters, period,eliminate it from the whole store, fine, it wasnot in the contract anyway.'Under date of October 13, 1967, Weibel wrote toHofmann:On October 13, 1967, we sent you original andthree signed copies each of the contracts forMacy's Valley Fair and Macy's Stanford. It ismy understanding that you have these con-tracts and that they are in accordance with ourrecent negotiations.At our meeting on Friday, October 27, it wasagreed that both the Valley Fair and Stanfordstores would keep their warehouse docks openand manned when the stores are open for busi-ness.While, at this time, there is no intentionof reducing the number of night openings, it isunderstood and agreed that the Compnay caneliminate keeping the warehouse docks openshould the stores not be open for business.In view of the fact that Macy's has been payingitswarehousemen supper money even thoughthis has not been required under our agree-ment, it is understood and agreed that if andwhen Macy's eliminates payment of suppermoney from the Valley Fair and Stanfordstores, the warehousemen will also not receivesupper money payment.We look forwardtoworking harmoniouslywith your union during the term of these con-tracts.Upon receiptof Weibel's letter Bravo signed andreturned to Respondent the contract covering SanJose warehousemen, and Spottswood signed andreturned the Palo Alto contract.For the remainderof 1967 andall of 1968 Respondent continued itspractice of paying supper money in cash.The prac-ticewas discontinued throughout the division onJanuary 6,1969.2 Weibeltestified:0.Will you explain to theTrialExaminerwhy youcontinued paying it through 1968?A. Yes sir. Macy'swanted to eliminate itsooner and we found we had no records so theController come to me and said we are goingto have to delay this a year while we establishthe numbers of records. So, we prepared a listof all the employees' names and as theyreceived supper money for the year 1968 weput a hash mark by their name and at the endof 1968 we then knew who had receivedsupper money and the number of hash marks'I find that the foregoing testimony of Jones accurately reflects theexchange between Hofmann and Weibel Jones is fully corroborated bySpottswood Weibel's testimony that Hofmann agreed to the elimination ofsupper money as part of a "package" comprising an extra 1-1/2 hours atPalo Alto and 5 cents over Respondent's originaloffer for the second andthirdyear of the contract is simply incredible Respondent had previouslyagreed to the 25, 25, 25 formula and had agreed to keep a man on the SanJose dock for the extra hour and a half The "package" described byWeibel would mean thatSan Jose warehousemen would give up $1 50 pernight with nothing in excnange,and thePalo Alto warehousemen wouldgain $2 54 pernight in overtime pay in exchangefor theirloss of$1 50 pernight in suppermoney Bravo had no clear recollection of themeeting buthe did testify convincinglythatif any such proposition had been advanced,he would have objected2 ExceptRespondent's Richmond,California,store where supper moneyis specifically required bythe union contract MACY'S CALIFORNIA387they had received representing supper moneypayments and then we were able to eliminate itcome January, 1969.employees." Withoutmaking anyfurther effort tocommunicate with any officialofRespondent,Bravo,on January8, caused the instant charge tobe filed.C.Concluding Findings... at the end of the year, whatever hashmarks the individual had we then multipliedthat by $2 and then divided that by the numberof hours worked and added that to the wages.This adjustment in wages was made only for thenonunion employees. Represented employees whohad been receiving supper money were deprived ofthisbenefitwithout receiving any compensatorywage adjustment.Under date of January 3, 1969, Store ManagerWeymer distributed to his supervisors at San Josethe following memorandum:Effective January 6, 1969, supper money willno longer be paid from the Cashier's Office.Employees who have been scheduled withregularity to a shift that qualified for suppermoney, and who are to continue to be soscheduled, will have an adjustment made totheir regular pay to compensate for expectedsupper money. Those employees in depart-mentswhere commissions are computedagainst salary will not have the adjustmentin pay in lieu of supper money charged againsttheir commissions.Those of your staff who are being scheduled onthe shift where supper money would have beeninvolved should be informed of this change im-mediately.Please feel free to discuss any questions orspecific problems regarding this change withme or Mrs. Drews.On thesame day,Friday,January 3,the SanJose warehousemen were informed by their super-visor,Vallandigham,thatsuppermoney wasdiscontinued for warehousemen,and that other em-ployees"who regularly worked an 8-hour shift, 1p.m. to 9:45 p.m.would receive it henceforth ontheir paycheck in some manner."3This informationwas conveyed by warehouseman Foard to Bravowho immediately drove to the store and asked tosee Personnel Manager Madge Drews.Upon beinginformed that she was in a meeting,he left word forher to call and went back to the dock,where Val-landigham confirmed the fact that"Macy's hadtaken away the supper money from the warehouseAll parties accept the premise that prior toJanuary 6, 1969, $1.50 supper money was part ofthe wage of the two warehousemen on the eveningshift at the two stores, and that Respondent wasprohibited by the terms of Section 8(a)(5) of theAct from ceasing to pay supper money to these em-ployees without first obtaining the express consentof the Union. All parties agree that the Union insection 9 of the contract and by the statement ofHofmann on October 27, 1967, did consent, uponexpress condition, that Respondent could cease topay supper money to employees in the bargainingunit.All parties agree that the condition attachedto the Union's consent was as stated in Weibel'sletter of October 31, 1967: "It is understood andagreed that if and when Macy's eliminates paymentof supper money from the Valley Fair and Stanfordstores, the warehousemen will also not receivesupper money payment." There is no contention byany party that the condition attached to the Union'sconsent was prohibited by the Act or repugnant tothe policies of the Act.Respondent argues that its withdrawal of suppermoney from bargaining unit employees is in strictconformance to its agreement with the Union. TheGeneral Counsel argues that supper money was noteliminated at the two stores, that nonrepresentedemployees continued to receive the same suppermoney, in a different form, that the condition at-tached to the Union's consent was not satisfied andthat the termination of supper money payments tounit employees constituted unilateral action viola-tive of Section 8(a)(5) of the Act.Ifind that Respondent did not "eliminate pay-ment of supper money from the Valley Fair andStanford stores" and that Respondent's action ineliminating the payment of supper money from thewage of bargaining unit employees constituted uni-lateral action violative of Section 8(a)(5) and (1)of the Act. This conclusion is compelled by StoreManagerWeymer's memorandum of January 3,1969, announcing a wage adjustment to compen-sate for supper money, by the statement of Vallan-digham that nonunion employees would continue toreceive supper money in their paycheck in somemanner, and by the fact that Respondent delayedfor a year the elimination of supper money to en-sure that nonrepresented employees would sufferno detriment.3Testimonyof warehousemanFoardVallandigham, admitted byRespondent's answer to be an agent of Respondent and a supervisor withinthe meaning of theAct, did not testify427-258 O-LT - 74 - 26 388DECISIONSOF NATIONALIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth herein,occurring in connection with its operations, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYIthaving been found that Respondent has en-gaged in unfair labor practices within the meaningof Section 8(a)(1) and (5) of the Act, I shallrecommend that it be ordered to cease and desisttherefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.Ishall further recommend that Respondent beordered to make its employees whole for the mone-tary loss suffered by them as a result of the unlaw-fulelimination of supper money payments, theamount of loss to be determined by the formulaused by Respondent in making supper money pay-ments during the calendar year 1968, with interestat the rate of 6 percent per annum.4Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Macy's California is an employer within themeaning ofSection 2(2) of the Act engaged incommerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of theAct.2.Freight,Construction,GeneralDrivers,Warehousemen & Helpers Local 287, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All warehousemen and shipping-receiving em-ployees employed by Macy's California at its PaloAlto, California store, and all warehousemen andshipping employees employed by Macy's Californiaat its San Jose, California store, but excluding allother employees, office clerical employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4.At all times since about September 1956 at' Isis Plumbing & HeatingCo, Inc,138 NLRB 716Zelrich Companj,144 NLRB 1381,enfd344 F 2d 1011 (C A 5)In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovidedin Section 10248 ofthe Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andLABOR RELATIONS BOARDthe San Jose store and since about November 1961at the Palo Alto store, the Union has representedfor the purposes of collective bargaining, a majorityof the employees of Macy's California in the unitdescribed above in paragraph 3 and by virtue ofSection 9(a) of the Act the Union has been and isnow the exclusive representative of all the em-ployees in the said unit for the purposes of collec-tive bargaining with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.5.By unilaterally eliminating payment of suppermoney to its employees in the appropriate unit Ma-cy's California has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and(5) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordinthisproceeding, I recommend that Macy'sCalifornia, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively with theUnion with respect to supper money or any otherterm or condition of employment by unilaterallyeliminating supper money or unilaterally effectuat-ing changes in any term or condition of employ-ment of its employees in the appropriatebargainingunit in derogation of the rights of the Union.(b) In any like or related manner interferingwith the rights of employees guaranteed in Section7 of the Act.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a) Pay to each of its employees in the ap-propriate unit the amounts due them for suppermoney from and after January 6, 1969, to be com-puted in the manner set forth in the portion of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamounts due under the terms hereof.(c) Post at the warehouse areas of its stores inSan Jose and Palo Alto copies of the attachednotice marked "Appendix."' Copies of said notice,all objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " MACY'S CALIFORNIAon forms provided by the Regional Director for Re-gion 20, after being duly signed by Respondent'sauthorized representative, shallbepostedbyRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswherenoticestowarehousemen arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.6In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting,within 10 daysfromthe date ofthis Order,what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Freight, Construction, General Drivers,Warehousemen & Helpers Local 287, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America by uni-laterally eliminating supper money or by uni-laterally changing any other term or conditionof employment of any employees in the ap-389propriate bargaining unit in derogation of therights of the Union.WE WILL NOTengage inany like or relatedconduct which interferes with, restrains, orcoerces you in the exercise of the rightsguaranteed you in Section 7 of the Act.WE WILL pay to each of our employees in theappropriate unit the amounts due them forsupper money from and after January 6, 1969,with interest thereon at 6 percent per annum.The appropriate unit is:All warehousemen employed by us at ourSan Jose and Palo Alto stores, excludingsupervisors as defined in the NationalLabor Relations Act and excluding allother employees.MACY'S CALIFORNIA(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,13050 Federal Building, 450Golden Gate Avenue, Box 36047, San Francisco,California 94102, Telephone 556-0335.